DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 17558611 on December 22, 2022. Please note claims 1-42 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 1 is  objected to because of the following informalities:  In line 12 of claim 1, “form” should change to “from”.  Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1- 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of Application 17530381. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
Co-pending Application 17530381
1. A fingerprint sensing apparatus, comprising: 
a plurality of fingerprint sensors, configured to operate in a fingerprint sensing cycle; and 
a fingerprint readout circuit, coupled to the plurality of fingerprint sensors via a plurality of sensing lines, and configured to control the plurality of fingerprint sensors to operate in the fingerprint sensing cycle, 
wherein the fingerprint sensing cycle includes an initialization period, an exposure period, and a readout period, 

a voltage of a reset node in each fingerprint sensor among the plurality of fingerprint sensors is reset to a first voltage in a reset period after the fingerprint sensing cycle ends, 
the voltage of the reset node in each fingerprint sensor is initialized to an initial voltage in the initialization period, and 
the initial voltage is different form the first voltage.

	1. A fingerprint sensing apparatus, comprising: 
	a plurality of fingerprint sensors, configured to operate in a fingerprint sensing cycle; and 
	a fingerprint readout circuit, coupled to the plurality of fingerprint sensors via a plurality of sensing lines, and configured to control the plurality of fingerprint sensors to operate in the fingerprint sensing cycle, 	wherein the fingerprint sensing cycle includes an initialization period, an exposure period after the initialization period and a readout period after the exposure period, 
	a voltage of a reset node in each fingerprint sensor among the plurality of fingerprint sensors is reset to a first voltage in a reset period before the fingerprint sensing cycle starts, 
	the voltage of the reset node in each fingerprint sensor is initialized to an initial voltage in the initialization period, and 
	the initial voltage is different from the first voltage and the first voltage is smaller than the initial voltage.
15. A fingerprint readout circuit, configurable to be coupled to a touch display panel, wherein the touch display panel comprises a plurality of fingerprint sensors arranged in an array and a gate on array circuit, and 
the fingerprint readout circuit is coupled to the plurality of fingerprint sensors via a plurality of sensing lines, and coupled to the gate on array circuit; and 
the fingerprint readout circuit is configured to output at least one start pulse signal and at least one clock signal to control the gate on array circuit to output reset signals and selecting signals, 
wherein the reset signals and the selecting signals are configured to control at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array to operate in a fingerprint sensing cycle, 
wherein the fingerprint sensing cycle includes an initialization period, an exposure period 36File: 107135usf and a readout period, and 

wherein according to the reset signals, a voltage of a reset node in each fingerprint sensor among the plurality of fingerprint sensors is reset to a first voltage in a reset period after the fingerprint sensing cycle ends,
 
the voltage of the reset node in each fingerprint sensor is initialized to an initial voltage in the initialization period, and 
the initial voltage is different from the first voltage.

	15. A fingerprint readout circuit, configurable to be coupled to a touch display panel, wherein the touch display panel comprises a plurality of fingerprint sensors arranged in an array and a gate on array circuit, and 
	the fingerprint readout circuit is coupled to the plurality of fingerprint sensors via a plurality of sensing lines, and coupled to the gate on array circuit; and 
	the fingerprint readout circuit is configured to output at least one start pulse signal and at least one clock signal to control the gate on array circuit to output reset signals and selecting signals, 
	wherein the reset signals and the selecting signals are configured to control at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array to operate in a fingerprint sensing cycle, 	wherein the fingerprint sensing cycle includes an initialization period, an exposure period after the initialization period and a readout period after the exposure period, and 
	wherein according to the reset signals, a voltage of a reset node in each fingerprint sensor among the plurality of fingerprint sensors is reset to a first voltage in a reset period before the fingerprint sensing cycle starts, 
	the voltage of the reset node in each fingerprint sensor is initialized to an initial voltage in the initialization period, and 
	the initial voltage is different from the first voltage and the first voltage is smaller than the initial voltage.
29. A touch display panel, comprising: 
a plurality of sensing lines; and 39File: 107135usf 
a plurality of fingerprint sensors, configured to operate in a fingerprint sensing cycle, and coupled to a fingerprint readout circuit via the plurality of sensing lines, 
wherein the fingerprint sensing cycle includes an initialization period, an exposure period and a readout period, 

a voltage of a reset node in each fingerprint sensor among the plurality of fingerprint sensors is reset to a first voltage in a reset period after the fingerprint sensing cycle ends, 
the voltage of the reset node in each fingerprint sensor is initialized to an initial voltage in the initialization period, and 
the initial voltage is different from the first voltage.
	29. A touch display panel, comprising: 	a plurality of sensing lines; and 
	a plurality of fingerprint sensors, configured to operate in a fingerprint sensing cycle, and coupled to a fingerprint readout circuit via the plurality of sensing lines, 9Customer No.: 31561 Docket No.: 104846-US-PA Application No.: 17/530,381 
	wherein the fingerprint sensing cycle includes an initialization period, an exposure period after the initialization period and a readout period after the exposure period, 
	a voltage of a reset node in each fingerprint sensor among the plurality of fingerprint sensors is reset to a first voltage in a reset period before the fingerprint sensing cycle starts, 
	the voltage of the reset node in each fingerprint sensor is initialized to an initial voltage in the initialization period, and 
	the initial voltage is different from the first voltage and the first voltage is smaller than the initial voltage.


6.	Dependent Claims 2-14, 16-28 and 30-42 of instant application each recites the similar limitations as Claims 2-14, 16-28 and 30-42 of the Co-pending Application 17530381 respectively. Although the claims of the co-pending application are not identical, they are not patentably distinct from each other because claims instant application and Co-pending Application 17530381 encompasses the similar scope. Hence, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Claims 1-42 of the present application to be broader/similar scope of claims 1-42 U.S. Application 17530381. The motivation for doing so would have been to expand the scope of protection of claims as broadly as possible in order to have more products in the industrial applicability.
This is a non-statutory double patenting rejection because the patentably indistinct claims have in fact not been patented.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 7, 12-18, 21, 26-32, 35, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20130093927 A1) in view of Jun (US 20220070394 A1).

Regarding claim 1, Yamada discloses: A sensing apparatus (see Fig. 1), comprising: 
a plurality of sensors (Figure 1, pixels 20. Figures 22-23, pixels 20a-b)), configured to operate in a sensing cycle (Figure 24, sensing cycle); and 
a readout circuit, coupled to the plurality of sensors via a plurality of sensing lines (Figure 22, 17b), and configured to control the plurality of sensors to operate in the sensing cycle (Figure 24 and [0112]), 
wherein the sensing cycle includes an initialization period (Figure 24, Tr2 (second reset period)), an exposure period (Figure 24, Tex), and a readout period (Figure 24, Tr1a), 
a voltage of a reset node in each sensor among the plurality of sensors is reset to a first voltage in a reset period (Figure 24, Tr1b (first reset period)) after the sensing cycle ends (after Tr2 of each cycle ends), 
the voltage of the reset node in each sensor is initialized to an initial voltage in the initialization period, and the initial voltage is different form the first voltage ([0117], the levels of the reset potentials Vrst may not be equal for the reset periods (see also figure 23)).
Yamada does not appear to specifically disclose a fingerprint sensor. 
However, in a related field of endeavor, Jun teaches an image sensor (abstract) and further teaches a fingerprint sensor in [0048].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fingerprint sensor as taught by Jun with the benefit that a user can enable a fingerprint recognition function which may be used to implement functions such as unlocking and payment, thereby improving security performance of a smart devices. 

Regarding claim 2, Yamada and Jun teach all the limitations of claim 1. In addition, Yamada and Jun teach wherein the fingerprint readout circuit reads out a sensing voltage of each fingerprint sensor via the corresponding sensing line in the readout period (Yamada: Figure 23, Lsig, [0112], readout period Tr1a; Jun: fingerprint in [0048])), 
wherein the sensing voltage follows the voltage of the reset node (Yamada: Figure 23, source follower transistor 23 and thus output follows input similar to Applicant’s figure 2 circuit), and
the fingerprint readout circuit generates a sensing result of each fingerprint sensor based on a voltage variation between the initial voltage and the sensing voltage (Yamada: [0111-0112], multiple reset operations in order to reduce afterimage. [0117], the levels of the reset potentials Vrst may not be equal for the reset periods).

Rearding claim 3, Yamada and Jun teach all the limitations of claim 1. In addition, Yamada and Jun teach wherein the reset node is electrically coupled to a power supply node supplied with a voltage signal, wherein the voltage signal is kept at the first voltage in the reset period (Yamada: Figure 23 and [0117], Vrst), and the voltage signal is kept at the initial voltage in the initialization period (Figure 23 and [0117], Vrst).

Regarding claim 4, Yamada and Jun teach all the limitations of claim 3. Yamada does not appear to specifically disclose wherein the fingerprint readout circuit is configured to output the voltage signal to a touch display panel.
However, Jun teaches wherein the fingerprint readout circuit is configured to output the voltage signal (Figure 10, readout circuit) to a touch display panel ([0048] and figure 2).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to reset a row simultaneously as taught by Jun in order to rapidly reset and reading a fingerprint location area as suggested in [0011].

Regarding claim 7, Yamada and Jun teach all the limitations of claim 1. In addition, Yamada and Jun teach wherein the reset period (Figure 24, Tr1b) and the initialization period (Figure 24, Tr2) of the sensing cycle belong to a same frame period (Figure 24, same Tv). 
Yamada does not appear to specifically disclose the plurality of fingerprint sensors are reset simultaneously.
However, Jun teaches the plurality of fingerprint sensors are reset simultaneously (Figure 9a, pixels corresponding to line gate 0 is simultaneously reset (e.g. same row of pixels)).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to reset a row simultaneously as taught by Jun in order to rapidly reset and reading a fingerprint location area as suggested in [0011]

Regarding claim 12, Yamada and Jun teach all the limitations of claim 1. Yamada does not appear to specifically disclose wherein the plurality of fingerprint sensors arranged in an array are located in a touch display panel, and the touch display panel comprises a gate on array circuit, wherein the fingerprint readout circuit outputs at least one start pulse signal and a clock signal to the gate on array circuit, and the gate on array circuit outputs reset signals according to the at least one start pulse signal and the clock signal, wherein the reset signals are configured to reset at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array row by row in the reset period.
However, Jun teaches wherein the plurality of fingerprint sensors arranged in an array are located in a touch display panel (Figure 7 and [0060]), and the touch display panel comprises a gate on array circuit (Figure 7, GOA), wherein the fingerprint readout circuit outputs at least one start pulse signal and a clock signal to the gate on array circuit (Figure 9a, start signal and register clock), and the gate on array circuit outputs reset signals according to the at least one start pulse signal and the clock signal (reset shift register in figure 9a), wherein the reset signals are configured to reset at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array row by row in the reset period (Figure 6 and Figure 9a, SR00-SR03, line).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate on array circuit as taught by Jun with the benefit that gate on array circuits satisfy a bezel-less edge level of a display panel of a smart phone, expand a fingerprint recognition area to a large area by rapidly reading a fingerprint location area, freely control an exposure time, and reduce occurrence of a delay time as suggested in [0011].

Regarding claim 13, Yamada and Jun teach all the limitations of claim 1. Yamada does not appear to specifically disclose wherein the plurality of fingerprint sensors arranged in an array are located in a touch display panel, and the touch display panel comprises a gate on array circuit, wherein the fingerprint readout circuit outputs at least one start pulse signal, a clock signal and a control signal to the gate on array circuit, and the gate on array circuit outputs reset signals according to the at least one start pulse signal, the clock signal and the control signal, wherein the reset signals are configured to simultaneously reset at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array in the reset period.
However, Jun teaches wherein the plurality of fingerprint sensors arranged in an array are located in a touch display panel (Figure 7 and [0060]), and the touch display panel comprises a gate on array circuit (Figure 7, GOA), wherein the fingerprint readout circuit outputs at least one start pulse signal, a clock signal and a control signal to the gate on array circuit (Figure 9a, sub window start enable signal, clock and start signal), and the gate on array circuit outputs reset signals according to the at least one start pulse signal, the clock signal and the control signal, wherein the reset signals are configured to simultaneously reset at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array in the reset period (Figure 9a, pixels corresponding to line gate 0 is simultaneously reset (e.g. first row of pixels)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate on array circuit as taught by Jun with the benefit that gate on array circuits satisfy a bezel-less edge level of a display panel of a smart phone, expand a fingerprint recognition area to a large area by rapidly reading a fingerprint location area, freely control an exposure time, and reduce occurrence of a delay time as suggested in [0011].

Regarding claim 14, Yamada and Jun teach all the limitations of claim 1.Yamada does not appear to specifically disclose wherein the plurality of fingerprint sensors arranged in an array are located in a touch display panel, and the touch display panel comprises a gate on array circuit, wherein the fingerprint readout circuit outputs at least one start pulse signal and a clock signal to the gate on array circuit, and the gate on array circuit outputs selecting signals according to the at least one start pulse signal and the clock signal, wherein the selecting signals are configured to row-by-row read out sensing voltages of at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array in the readout period.
However, Jun teaches wherein the plurality of fingerprint sensors arranged in an array are located in a touch display panel, and the touch display panel comprises a gate on array circuit (Figure 7, GOA), wherein the fingerprint readout circuit outputs at least one start pulse signal and a clock signal to the gate on array circuit (Figure 9b, start and clock), and the gate on array circuit outputs selecting signals according to the at least one start pulse signal and the clock signal (line gate 0-103 based on start and clock), wherein the selecting signals are configured to row-by-row (Figure 9b, shift register) read out sensing voltages of at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array in the readout period (Figure 9b and [0014]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate on array circuit as taught by Jun with the benefit that gate on array circuits satisfy a bezel-less edge level of a display panel of a smart phone, expand a fingerprint recognition area to a large area by rapidly reading a fingerprint location area, freely control an exposure time, and reduce occurrence of a delay time as suggested in [0011].

Regarding claim 15, Yamada teaches a readout circuit, wherein the display panel comprises a plurality of sensors arranged in an array (Figure 1, pixels 20. Figures 22-23, pixels 20a-b)), and 
the readout circuit is coupled to the plurality of sensors via a plurality of sensing lines (Figure 22, 17b); 
wherein the reset signals and the selecting signals are configured to control at least one sensing zone of the plurality of sensors arranged in the array to operate in a sensing cycle (Figure 24), 
wherein the sensing cycle includes an initialization period (Figure 24, Tr2 (second reset period)), an exposure period (Figure 24, Tex) and a readout period (Figure 24, Tr1a), and 
wherein according to the reset signals, a voltage of a reset node in each sensor among the plurality of sensors is reset to a first voltage in a reset period (Figure 24, Tr1b (first reset period)) after the sensing cycle ends (after Tr2 of each cycle ends), 
the voltage of the reset node in each sensor is initialized to an initial voltage in the initialization period, and the initial voltage is different from the first voltage ([0117], the levels of the reset potentials Vrst may not be equal for the reset periods (see also figure 23)).
Yamada does not appear to specifically disclose a fingerprint readout circuit, configurable to be coupled to a touch display panel, the fingerprint readout circuit is configured to output at least one start pulse signal and at least one clock signal to control the gate on array circuit to output reset signals and selecting signals; the readout circuit is coupled to the plurality of sensors via a plurality of sensing lines, and coupled to the gate on array circuit.
However, Jun teaches a fingerprint readout circuit, configurable to be coupled to a touch display panel (Figure 7 and [0060]), the fingerprint readout circuit is coupled to the gate on array circuit (Figure 7, GOA) and configured to output at least one start pulse signal and at least one clock signal to control the gate on array circuit to output reset signals and selecting signals (Figures 9a-b, clock and start signal); the readout circuit is coupled to the plurality of sensors via a plurality of sensing lines (Figure 9b).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate on array circuit as taught by Jun with the benefit that gate on array circuits satisfy a bezel-less edge level of a display panel of a smart phone, expand a fingerprint recognition area to a large area by rapidly reading a fingerprint location area, freely control an exposure time, and reduce occurrence of a delay time as suggested in [0011].

Regarding claim 16, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Regarding claim 17, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Regarding claim 18, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Regarding claim 21, it includes the limitations of claim 7 and thus rejected by the same reasoning.

Regarding claim 26, it includes the limitations of claim 12 and thus rejected by the same reasoning.

Regarding claim 27, it includes the limitations of claim 13 and thus rejected by the same reasoning.

Regarding claim 28, it includes the limitations of claim 14 and thus rejected by the same reasoning.

Regarding claim 29, it includes the limitations of claim 15 and thus rejected by the same reasoning.

Regarding claim 30, it includes the limitations of claim 16 and thus rejected by the same reasoning.

Regarding claim 31, it includes the limitations of claim 18 and thus rejected by the same reasoning.

Regarding claim 32, it includes the limitations of claim 18 and thus rejected by the same reasoning.

Regarding claim 35, it includes the limitations of claim 21 and thus rejected by the same reasoning.

Regarding claim 40, it includes the limitations of claim 26 and thus rejected by the same reasoning.

Regarding claim 41, it includes the limitations of claim 27 and thus rejected by the same reasoning.

Regarding claim 42, it includes the limitations of claim 28 and thus rejected by the same reasoning.

10.	Claims 5, 6, 8-11, 19, 20, 22-25, 33, 34, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Jun as applied to claim 1 above, and further in view of Nakamura et al. (2005/0212916 A1).

Regarding claim 5, Yamada and Jun teach all the limitations of claim 1. Furthermore, Jun teaches a fingerprint sensor in [0048]. Yamada and Jun does not appear to specifically disclose wherein the initialization period of the sensing cycle is in a first frame period, the readout period of the sensing cycle is in a second frame period different from the first frame period, and a time length between the initialization period and the readout period comprises one or more frame periods, wherein in the one or more frame periods between the initialization period and the readout period, at least one of a display function and a touch sensing function is enabled and a sensing function is disabled.
However, in a related field of endeavor, Nakamura teaches wherein the initialization period of the sensing cycle is in a first frame period (Figure 5, precharge in Nth frame), the readout period of the sensing cycle is in a second frame period different from the first frame period (Figure 5, output in N+1th frame), and a time length between the initialization period and the readout period comprises one or more frame periods, wherein in the one or more frame periods between the initialization period and the readout period, at least one of a display function and a touch sensing function is enabled and a sensing function is disabled (Figure 5, display after blank (see arrow for display) in between precharge (nth frame) and output (n+1th frame) and thus output function or readout period is disabled).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensing periods among display periods as taught by Nakamura with the benefit that the device being able to efficiently process display data, read data, and data on associations between the display data and image pickup data as suggested by Nakamura in [0012].

Regarding claim 6, Yamada and Jun teach all the limitations of claim 1. Furthermore, Jun teaches a fingerprint sensor in [0047]. Yamada and Jun do not appear to specifically disclose wherein a time length between the fingerprint sensing cycle and the reset period comprises one or more frame periods, wherein in the one or more frame periods between the fingerprint sensing cycle and the reset period, at least one of a display function and a touch sensing function is enabled and a sensing function is disabled, and the plurality of sensors are reset row by row in the reset period.
However, Nakamura teaches wherein a time length between the fingerprint sensing cycle (Figure 5, cycle in N+1 frame) and reset period (Figure 5, precharge in Nth frame) comprises one or more frame periods, wherein in the one or more frame periods between the fingerprint sensing cycle and the reset period, at least one of a display function and a touch sensing function is enabled (Figure 5, see arrow of display) and a sensing function is disabled (Figure 5, output or readout is disable), and the plurality of sensors are reset row by row in the reset period (Figure 5, precharge row by row in Nth frame).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensing periods among display periods as taught by Nakamura with the benefit that the device being able to efficiently process display data, read data, and data on associations between the display data and image pickup data as suggested by Nakamura in [0012].

Regarding claim 8, Yamada and Jun teach all the limitations of claim 1. Furthermore, Jun teaches a fingerprint sensor in [0048]. Yamada does not appear to specifically disclose the sensing cycle and the reset period are performed in a porch interval, and the porch interval is located in two adjacent frame periods.
However, Nakamura teaches the sensing cycle and the reset period are performed in a porch interval, and the porch interval is located in two adjacent frame periods (Figure 5, precharge in Nth frame and sensing cycle in N+1 frame).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensing periods among display periods as taught by Nakamura with the benefit that the device being able to efficiently process display data, read data, and data on associations between the display data and image pickup data as suggested by Nakamura in [0012].

Regarding claim 9, Yamada, Jun and Nakamura teach all the limitations of claim 8. Furthermore, Jun teaches a fingerprint sensor in [0048]. In addition, Nakamura teaches wherein the plurality of sensors are reset row by row in the reset period (Figure 5, precharge in (1)-(n)).

Regarding claim 10, Yamada, Jun and Nakamura teach all the limitations of claim 8. Furthermore, Jun teaches a fingerprint sensor in [0048]. In addition, Nakamura teaches wherein the plurality of sensors are reset simultaneously (Figure 17, precharge for 1st to 10th rows).

Regarding claim 11, Yamada and Jun teach all the limitations of claim 1. Furthermore, Jun teaches a fingerprint sensor in [0048]. Yamada does not appear to specifically disclose wherein the reset period is in a first porch interval, and the sensing cycle is completely performed by a plurality of second porch intervals coming after the first porch interval, wherein any of the first porch interval and the plurality of second porch intervals is located in two adjacent frame periods.
However, Nakamura teaches wherein the reset period is in a first porch interval (e.g. precharge for N-1th frame), and the sensing cycle is completely performed by a plurality of second porch intervals coming after the first porch interval (image pickup (see arrow in figure 5) in Nth frame and output in N+1 frame), where Nth and N+1th is after N-1th)), wherein any of the first porch interval and the plurality of second porch intervals is located in two adjacent frame periods (e.g. 1,2,3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensing periods among display periods as taught by Nakamura with the benefit that the device being able to efficiently process display data, read data, and data on associations between the display data and image pickup data as suggested by Nakamura in [0012].

Regarding claim 19, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Regarding claim 20, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Regarding claim 22, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Regarding claim 23, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Regarding claim 24, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Regarding claim 25, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Regarding claim 33, it includes the limitations of claim 19 and thus rejected by the same reasoning.

Regarding claim 34, it includes the limitations of claim 20 and thus rejected by the same reasoning.

Regarding claim 36, it includes the limitations of claim 22 and thus rejected by the same reasoning.

Regarding claim 37, it includes the limitations of claim 23 and thus rejected by the same reasoning.

Regarding claim 38, it includes the limitations of claim 24 and thus rejected by the same reasoning.

Regarding claim 39, it includes the limitations of claim 25 and thus rejected by the same reasoning.


Conclusion 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. U.S. Patent Publication No. 2012/0223925 teaches a variable potential of RST in figure 5 for the photodetection circuit shown in figure 3.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693